The only question argued by the plaintiff in error in his brief is that the State failed to prove the venue. The Code, § 6-1609, declares: "No judgment of a trial court in a criminal case shall be reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue or of the time of the commission of the offense, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial." In the present case the particular point that there was no proof of venue was not specifically raised by a ground of the motion for new trial. Therefore it can not be considered by this court. Payne v.  State, 52 Ga. App. 104 (182 S.E. 523). The general and special grounds, not having been argued, will be considered as abandoned.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                          DECIDED MAY 30, 1941.